 Case 3:19-cv-01361-NJR Document 26 Filed 05/12/20 Page 1 of 4 Page ID #79



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO K. TAYLOR,
 #M25370,

                       Plaintiff,

 v.                                              Case No. 19-cv-01361-NJR

 NURSE SARAH,
 PAM HARTMAN,
 TINA ROBER,
 SHERRI RIDER,
 TAMMY CRAIG,
 JOHN DOE, and
 DENNIS SCHROEKER,

                       Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Kennado Taylor, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Pontiac Correctional Center, filed this civil action while an apparent

pretrial detainee at Chester Mental Health Center (“Chester”) pursuant to 42 U.S.C. § 1983

for violations of his constitutional rights. Along with the Complaint, Taylor filed a Motion

for Leave to Proceed in forma pauperis (“IFP”) (Doc. 2). Because Taylor has had more than

three cases dismissed on the grounds that they were frivolous, malicious, or failed to state a

claim, he is not able to proceed IFP unless he is in “imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g); see also Doc. 4 (discussing case history). Following a review

pursuant to Section 1915(g), the Court dismissed the original Complaint because it was not

clear whether his claims regarding treatment of his cold and asthma met the Seventh Circuit’s



                                         Page 1 of 4
    Case 3:19-cv-01361-NJR Document 26 Filed 05/12/20 Page 2 of 4 Page ID #80



standard for imminent danger. (Doc. 4, p. 3). With the Court’s leave, Taylor filed an Amended

Complaint (Doc. 8) along with another motion to proceed IFP (Doc. 9).

        In the Amended Complaint, Taylor alleges that on December 8, 9, 10, 13, and 16 of

2019, he was denied medical treatment for his cold and asthma, despite putting in several

sick call requests and notifying Defendants. (Doc. 8, p. 5). He states that Defendants denied

and delayed providing him treatment in retaliation for filing lawsuits. (Id. at p. 7). He seeks

monetary damages. 1

                                  IN FORMA PAUPERIS MOTION

        Because Taylor has accumulated five “strikes” for the purposes of Section 1915(g), he

cannot proceed IFP unless he is under imminent danger or serious physical injury. 28 U.S.C.

§ 1915(g). “Imminent danger” within the meaning of Section 1915(g) requires a “real and

proximate” threat of serious physical injury to a prisoner. Ciarpaglini v. Saini, 352 F.3d 328,

330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)). Courts “deny

leave to proceed IFP when a prisoner’s claims of imminent danger are conclusory or

ridiculous.” Id. at 331 (citing Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003)).

Additionally, “[a]llegations of past harm do not suffice” to show imminent danger; rather,

“the harm must be imminent or occurring at the time the complaint is filed,” and when

prisoners “allege only a past injury that has not recurred, courts deny them leave to proceed

IFP.” Id. at 330 (citing Abdul-Wadood v. Nathan, 91 F.3d 1023 (7th Cir. 1996)).

        Here, the allegations pertaining to Taylor’s inadequate medical treatment at Chester

do not meet the Seventh Circuit’s standard for imminent danger. His allegations of harm


1
 Taylor has not filed a motion for a temporary restraining order or preliminary injunction pursuant to
Federal Rule of Civil Procedure 65 or requested any type of injunctive relief.

                                            Page 2 of 4
 Case 3:19-cv-01361-NJR Document 26 Filed 05/12/20 Page 3 of 4 Page ID #81



occurred on five occasions in December 2019, and thus, they do not support a risk of current

imminent harm. See Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1174 (7th Cir.2010) (exception

for imminent injury designed “to prevent impending harms, not those harms that had

already occurred”). Additionally, at the time Taylor filed his Amended Complaint, it appears

he was no longer at Chester, as his return address was Sangamon County Jail in Springfield,

IL. On January 27, 2020, he notified that Court that he had again been transferred to Graham

Correctional Center, and on February 18, 2020, he notified the Court that he is currently

incarcerated at Pontiac Correctional Center. (Docs. 12, 18). Taylor is, therefore, no

longer subject to the alleged unconstitutional treatment of Defendants that put him in

danger of serious bodily harm at Chester. Taylor’s Motions to Proceed IFP (Docs. 2, 9) are

denied.

                                     PENDING MOTIONS

       Taylor has filed a motion asking the Court for a copy of any order that the Court

issued and was subsequently returned as undeliverable prior to him notifying the

Court of his current address at Pontiac. (Doc. 16). The motion is denied as moot. The Court

received back as undeliverable Docs. 3 and 11, the Consent to Proceed Before a

Magistrate Judge Jurisdiction Form. (See Docs. 6, 13). The Court resent the form, and

Taylor has filed it with the Clerk of Court.

       Taylor also has filed motions asking for a copy of all his open cases in this

district. (Docs. 20, 23). The motions are granted, and the Clerk of Court is directed to send

Taylor a copy of the current docket sheet in this matter.

       Taylor's Motions for Status (Docs. 22, 24, 25) are denied as moot, in light of this

order, and the Motions to Appoint Counsel (Docs. 10, 19) shall remain pending.



                                         Page 3 of 4
 Case 3:19-cv-01361-NJR Document 26 Filed 05/12/20 Page 4 of 4 Page ID #82



                                         DISPOSITION

       For the reasons set forth above, Taylor’s Motions to Proceed in forma pauperis (Docs. 2,

9) are DENIED. The Motion for Copies (Doc. 16) is DENIED as moot, and the Motions for

Copies (Docs. 20, 23) are GRANTED. The Clerk of Court is DIRECTED to send Taylor a copy

of the docket sheet. The Motions for Status (Docs. 22, 24, 25) are DENIED as moot, in light of

this order. The Motions to Appoint Counsel (Docs. 10, 19) shall remain pending.

       Taylor SHALL PAY the full filing fee of $400.00 for this action on or before June 3,

2020. If Taylor fails to comply with this Order in the time allotted by the Court, this case will

be dismissed for failure to comply with a court order and/or for failure to prosecute this

action. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051, 1056-57 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466, 468 (7th Cir. 1994).

       Finally, Taylor is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order

will cause a delay in the transmission of court documents and may result in dismissal of this

action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 12, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                          Page 4 of 4
